Citation Nr: 0716821	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) for status post arthrotomy, 
arcromioplasty and bursectomy of the right shoulder with 
residual ankylosis (right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The RO, in relevant part, denied the 
veteran's claim seeking entitlement to an increased rating 
for a right shoulder disability.  The veteran perfected a 
timely appeal of this determination to the Board.

In a November 2003 rating decision, the RO, in relevant part, 
granted a temporary total evaluation based on surgical 
treatment for the veteran's service-connected right shoulder 
disability, effective from September 13, 2003, to November 
30, 2003, and resumed the 30 percent disability rating from 
December 1, 2003.  Then, in a March 2004 rating decision, the 
RO granted a 40 percent evaluation for the right shoulder 
disability, effective December 1, 2003.

The veteran was scheduled for a February 2005 Board hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).

In March 2005, the Board entered a decision that granted a 40 
percent evaluation for the veteran's right shoulder 
disability prior to September 13, 2003, and denied an 
evaluation in excess of 40 percent for the right shoulder 
disability from December 1, 2003.  The Board also remanded 
for further development the matter concerning an extra-
schedualr rating under 38 C.F.R. § 3.321(b)(1) for this same 
disability, and this matter is once again before the Board.

By a June 2005 rating decision, the RO implemented the 
benefit granted in the March 2005 Board decision by assigning 
a 40 percent evaluation for the veteran's right shoulder 
disability, effective from May 8, 1990.


FINDING OF FACT

The evidence of record does not present such an exception or 
unusual disability picture due solely to the service-
connected right shoulder disability as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for submission of the case for an extra-
schedular rating for the service-connected right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2005 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to a rating on an extra-schedular 
basis, and the division of responsibility between the veteran 
and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases involving the timing of the VCAA notice, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA-compliant letter was issued to the 
veteran in October 2005.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a statement of the case to the 
veteran in January 2007.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess  v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
entitlement to a rating on an extra-schedular basis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA treatment records, 
several VA compensation and pension examinations, employment 
information provided by the veteran's employer from October 
1999 to October 2001, and statements from the veteran and his 
representative are associated with the claims file.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Entitlement to a Rating on an Extra-Schedular Basis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for the loss of working 
time proportionate to the severity of the disability.  38 
C.F.R. § 4.1 (2006).

The regulations provide a procedure for evaluation of 
disabilities, in exceptional cases, where the schedular 
evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b)(1).  An extra-schedular rating is for 
consideration where there exists such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization [due exclusively to service-connected 
disability] such as render impractical the application of the 
regular schedular standards.  The test is a stringent one 
for, the United States Court of Veterans Appeals for Veterans 
Claims (Court) has held, "it is necessary that the record 
reflect some factor which takes the claimant outside of the 
norm of such veteran.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

By way of background, the Board notes that the veteran's 
service-connected (major) right shoulder disability is 
currently evaluated as 40 percent disabling.  The schedualr 
criteria provide that a 40 percent evaluation is warranted 
for either scapulohumeral articulation intermediate between 
favorable ankylosis (i.e., abduction limited to 60 degrees, 
can reach mouth and head) and unfavorable ankylosis (i.e., 
abduction limited 25 degrees from the side) (Diagnostic Code 
5200); or, limitation of arm motion to 25 degrees from the 
side (Diagnostic Code 5201).  38 C.F.R. § 4.71a (2006).

In its March 2005 decision, the Board determined that the 
veteran's right shoulder disability was manifested by motion 
limited to midway between the side and shoulder with 
additional function loss due to symptoms of constant pain, 
stiffness and flare-ups, at least for a period prior to 
September 13, 2003.  With the resolution of all reasonable 
doubt, the Board concluded that this symptomatology warranted 
a 40 percent rating, and not greater, under Diagnostic Code 
5201.  Similarly, in a June 2005 rating decision, the RO 
promulgated the Board's decision, and also noted that the 
veteran's right shoulder disability was manifested by 
intermediate ankylosis of the scapulohumeral articulation 
with abduction greater than 25 degrees and less than 60 
degrees, at least for a period from December 1, 2003.  The RO 
concluded that that his symptomatology warranted a 40 percent 
rating, and not greater, under Diagnostic Code 5200.  These 
rating determinations were based on the clinical findings 
contained VA and private medical records, examination 
reports, and diagnostic testing (i.e., X-rays and MRI) of the 
right shoulder, dating from February 2002 to March 2004.

The information of record reflects that the veteran has not 
been employed since October 2001.  A June 2002 spiritual 
assessment indicates that the veteran reported that he left 
his last job because it was becoming too stressful.  It was 
noted that the veteran did not think through the fact that he 
had 230 hours of annual leave, which could have been used for 
stress management purposes.

An August 2002 VA incentive therapy program report indicates 
that the veteran last worked full time as a 
housekeeper/terminal bed cleaner until October 2001, when he 
quit.  When asked why he left his employment, the veteran 
replied that he kept being moved around from one assignment 
area to another and just quit.  The VA examiner noted that 
what the veteran reported was a contradiction from what the 
veteran told the social worker/ homeless program; and that, 
in his social worker assessment, the veteran stated that his 
reason for quitting was that it was "too stressful," and 
that he had a profused right foot and this condition, in 
combination with the limited range of motion in the right 
shoulder, made it too difficult to work.  It was noted that 
the veteran was assigned to work as a linen aide, effective 
August 2002.

A September 2002 addendum to the August 2002 report indicates 
that the veteran failed to report to his incentive therapy 
assignment of linen aide in September 2002, and that the 
homeless program stated that the veteran had acquired a job, 
but that it had already been terminated.  It was noted that 
the veteran was discharged from the incentive therapy program 
as of the date of the addendum.

A statement by the veteran, received by VA in July 2003, 
indicates that he left his job in October 2001 because of his 
shoulder disability along with a right fused foot, which he 
found made it impossible to continue working.

The October 2003 VA psychiatric examination report show that 
the veteran reported that he had left his most recent job in 
2001 due to medical problems and, specifically, problems with 
his shoulder.

The information of also includes a response to the RO's 
request for employment information from the veteran's most 
recent employer.  The employer noted that the veteran was 
employed from October 1999 to October 2001; that the type of 
work performed by the veteran was "housekeeping aid"; and 
that the veteran worked 8 hours a day, 40 hours a week.  
Under the heading "Time Lost During 12 Months Preceding Last 
Date of Employment (Due to Disability)," the employer 
indicated "not applicable."  Under the heading 
"Concessions (If Any) Made to Employee by Reason of Age or 
Disability," the employer indicated "not applicable."  The 
employer further stated that the veteran's reason for 
termination of employment was "Resignation."  There was no 
indication from the employer that the veteran's shoulder 
problems either interfered with his employment or caused his 
termination of employment.

The August 2006 VA examination report shows that the veteran 
reported that he could not make a fist, had lack of range of 
motion, had to use his left had to pull his shirt off, was 
not working now, and did not have the strength and the range 
of motion.  He also reported that his work was physical, and 
that he had only done physical work all his life.  Upon 
examination, the veteran could not tightly tuck the tips of 
his fingers into the palm of his hand; he could touch his 
finger tips to the palm of his right hand, but not with much 
force.  On range of motion testing, the veteran was able to 
actively abduct the right arm to about 70 degrees and touch 
the top of his head, complained of pain of the right shoulder 
and used his left hand to support his right arm, and was able 
to bring his right hand to the mid sacral area of his lower 
back and posterior left pelvic buttock area on his left side.  
The passive range of motion of the right arm was noted to be 
as follows: 80 degrees abduction, painful in the last 20 
degrees; 120 degreed forward elevation, painful in last 20 
degrees; 25 degrees right internal rotation, painful in last 
10 degrees; 60 degrees external rotation, painful in last 10 
degrees; and 20 degrees abduction.  It was noted that the 
veteran did not have a strong grip of the right hand compared 
to the left, that he had increase of pain of right shoulder 
on gripping with the right hand, that he complained of 
numbness of all fingers of the right hand compared to the 
left hand, and that the right elbow flexion and extension 
were weaker in the right elbow compared to the left.  The 
diagnosed were of: status post arthrotomy, acromioplasty and 
bursectomy, right shoulder, with residual ankylosis; a 
history of old fracture, proximal right humerus, healed with 
mild deformity surgical neck region; and history of pain 
radiation down the right upper extremity to the hand along 
with numbness of the right hand, which may be related to some 
nerve condition.

The VA examiner noted in August 2006 report that he was asked 
to provide a specific opinion as to the interference with 
employability attributable to the veteran's service-connected 
right shoulder disability alone, and not to his service-
connected PTSD or fused right foot.  The examiner made the 
following comment and opinion: the painful limited range of 
motion of the veteran's right shoulder and arm would affect 
his ability to do certain activities as reaching over his 
head and back behind him; the amount of weight that he lifts 
with his right upper extremity probably should be limited to 
10-20 pounds; repetitious movement of his right arm and 
shoulder is likely to increase pain of the right shoulder 
region; and the examiner was not able to determine any 
further loss of full range of motion of the right shoulder 
secondary to pain produced by repetitious movements, weakened 
movements, lack of endurance, or any incoordination of his 
right arm and shoulder.

In September 2006 nerve conduction study was performed, which 
showed findings suggestive of mild right carpal tunnel 
syndrome.  However, it was noted that a comment on specific 
cervical radiculopathy was not possible because the veteran 
refused an electromyograph study.

After a careful and considered review of record, the Board 
finds the schedular criteria are adequate and referral of the 
veteran's claim to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
determination of an extra-schedular evaluation is not 
warranted.  In short, the Board finds that the veteran's 
right shoulder disability does not presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization due the service-connected left shoulder 
disability.  Although the veteran was hospitalized at a VA 
facility for treatment related to his right shoulder 
disability in September 2003, subsequently dated medical 
records show no further hospitalization for that disability.

The record also does not contain evidence of marked 
interference with employment due solely to the veteran's 
right shoulder disability, even when the veteran's employment 
status is taken into consideration.  The Board acknowledges 
the veteran's contentions that his right shoulder disability 
caused the termination of his employment in October 2001.  
However, the veteran's statements in June 2002 and August 
2002 VA reports, along with his July 2003 statement to VA, 
show that his right shoulder disability was, at most, one of 
several reasons that he chose to terminate his employment in 
October 2001, along with his reasons related to stress, a 
foot disability, and the fact that he kept being moved around 
from one assignment area to another.  Also, the information 
provided by the veteran's employer from October 1999 to 
October 2001, reflects that the veteran resigned from his 
employment without any suggestion that such resignation was 
due to the veteran's shoulder problem, and does not indicate 
that the veteran lost any time from his full time job, or 
required any special accommodation from his employer, due to 
his right shoulder disability.

Crucially, the August 2006 VA examiner opined that the 
painful limited range of motion of the veteran's right 
shoulder and arm would affect his ability to do certain 
activities such as reaching over his head and back behind 
him, that the amount of weight that he lifts with his right 
upper extremity probably should be limited to 10-20 pounds, 
and that repetitious movement of his right arm and shoulder 
are likely to increase pain of this right shoulder region.  
However, the 40-percent schedular rating contemplates right 
shoulder disability that results in additional functional 
loss due to limited motion of the right arm and shoulder 
caused by constant pain, stiffness and flare-ups; as well as 
scapulohumeral articulation that is intermediate between 
favorable ankylosis and unfavorable ankylosis.  Thus, such 
disability affecting the veteran's ability to move his arm 
over his head, pain on repetitious movement, weakness, and, 
in short, significant limitation of the veteran's arm use are 
contemplated in his current 40 percent schedular disability 
rating.  Without evidence of additional circumstances taking 
the veteran outside of the norm to render his shoulder 
disability more detrimental to his earning capacity than a 40 
percent rating contemplates, the Board does not find the 
application of regular schedular standards to be impractical 
in this case.

The regulations provide that the degrees of disability 
specified in the schedule of ratings are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; Van Hoose v. 
Brown, supra (noting that the disability evaluation itself is 
a recognition of impairment of industrial capabilities).  The 
evidence of record does not establish marked interference 
with employment or frequent periods of hospitalizations as to 
render inapplicable the schedular criteria to the veteran's 
service-connected right shoulder disability.

Accordingly, in the absence of factors establishing an 
exceptional or unusual disability, the Board determines that 
the criteria for submission of an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected right shoulder disability , are 
not met.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for status post 
arthrotomy, arcromioplasty and bursectomy of the right 
shoulder with residual ankylosis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


